Citation Nr: 1719913	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  10-37 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a neck disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1979 in the United States Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In January 2011, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of that hearing is associated with the file.

In August 2013 and October 2014, the Board remanded for additional development which has not been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a neck disability.  While the Board sincerely regrets the additional delay, it has been found that further development is needed prior to adjudication of the Veteran's claim.

The Board notes that the Veteran has been diagnosed with a neck disability during the course of this appeal.  A current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, service treatment records are negative for complaints or treatment of neck pain.

At a January 2011 Board hearing, the Veteran testified that he felt a "click" or "pop, like a fingernail pop" in his neck while running drills in the military and was treated at a hospital with ointment, given light duty for a day or two, and told not to run.  See January 2011 Hearing Transcript, page 4.  The Veteran stated that he had neck problems a few more times while in service and neck pain since 1977 or 1978, with varying levels of pain ever since.  The Veteran noted his private physician, Dr. J.D. told him that "by the condition of [his] neck, it had been a long-term problem," prior to his 2008 surgery.  See January 2011 Hearing Transcript, page 7.

The Board remanded this matter in August 2013, in part, for the scheduling of a VA examination to obtain etiology opinions regarding the Veteran's neck disability.  The Board specifically asked the examiner to address the etiology of the Veteran's neck disability diagnosed during the pendency of the claim.  Additionally, the Board instructed the RO to review the Veteran's electronic records to determine if additional development was warranted in response to the Veteran's assertions that his neck disability was related to exposure to toxins in the water while he was stationed at Camp Lejeune, North Carolina.

Pursuant to the August 2013 Board remand, the Veteran was afforded a VA examination in September 2013.  Following a thorough physical examination of the Veteran, the VA examiner opined that the Veteran's neck disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness because no record was found of a cervical spine condition during his period of active service. 

The Board remanded this matter in October 2014 because it found the September 2013 VA examiner had failed to provide an adequately supported rationale for the opinion that the Veteran's neck disability was not related to service as it failed to consider competent lay statements by the Veteran.  See 38 C.F.R. § 3.159(c)(4) 2013; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, the VA examiner failed to comment on the Veteran's January 2011 Board testimony.  Therefore, the Board remanded this matter to obtain clarification of the etiology of the Veteran's neck disability.  Hayes v Brown, 9 Vet App 67, 73 (1996); 38 C F R 
§ 4.2 (2016).

In October 2015, the Veteran was afforded another VA examination.  Here, the Veteran reported a similar account of when and how his neck pain began.  He stated he injured his neck while running during active duty and felt a "twinge...which was very painful."  He told her that he went to the clinic and was "given two pills, a lotion to apply, and light duty for a couple of days."  After this initial visit for his neck, the Veteran reported going back to sick bay a couple of times for his neck pain and received the same treatment.  Although he complained about his neck around five to six times, his neck pain continued until he underwent a spinal fusion in 2008 which relieved his "pain to a great degree."  See October 13, 2015 Neck (Cervical Spine) Conditions Disability Benefits Questionnaire, page 2.  After a review of the record and following a thorough examination , the examiner opined that the Veteran's neck disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, because there was no mention of a cervical spine condition until July 2008.

In August 2016, the VA examiner was asked by the RO to write an addendum opinion regarding the Veteran's lay assertions from his January 2011 hearing.  
In November 2016, the VA examiner wrote an addendum.  In this addendum, she did not address the Veteran's lay statements from his January 2011 hearing.  However, she did note that she had done another extensive look into the Veteran's service treatment records and medical evaluations, including those conducted after he had been discharged.  She noted that the Veteran's October 1979 discharge physical was specifically negative for spine or musculoskeletal abnormalities.  The examiner also reviewed a medical evaluation from December 1984 where the Veteran reported being a passenger in a motor vehicle accident.  The Veteran reported enduring right sided neck pain, and he was prescribed topical heat and Motrin for his whiplash.  It is also noted that an x-ray found he was negative for pathology, and his normal cervical spine had good alignment.  The examiner opined that the Veteran's neck disability is "more likely due to events, employment activities, and/or aging and overall health status, subsequent to events in military."

Upon further review, the Board finds that the October 2015 opinion and the November 2016 addendum opinion are inadequate because they do not explicitly address the Veteran's lay statements from his January 2011 hearing.  On remand, an addendum medical opinion must address his lay statements from the January 2011 hearing.  Failure to address the Veteran's lay assertions from his January 2011 hearing is grounds for a remand.  

Once VA has provided an examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In light of the foregoing, the Board finds the October 2015 opinion and November 2016 addendum opinion inadequate, as it pertains to the Veteran's service connection claim for a neck disability.  Under these circumstances, the Board finds that a remand is necessary to obtain an addendum opinion (preferably from the examiner who conducted the October 2015 VA examination) which fully addresses the etiology of the Veteran's neck condition.  An addendum opinion is needed to fairly resolve the Veteran's claim for service connection for a neck disability.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2016); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to obtaining further medical opinions in this case, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding pertinent records.  

As for VA records, the claims file currently includes outpatient treatment records from the Richard L. Roudebush VA Medical Center (VAMC) dated to July 2016.  However, more recent records from this facility may exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether these records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran at the Roudebush VAMC dated since July 2016.  The RO must follow the current procedures prescribed in 38 C.F.R § 3.159 as regards requests for records from Federal facilities.

Finally, the Board notes that it is VA's duty to assist the Veteran in obtaining treatment records relevant to his claim.  38 C.F.R. § 3.195(c)(1)-(2) (2013).  The Veteran's most recent VA records available for the Board's review are dated in July 2016.  On remand, ongoing, non-duplicative records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim, to include VA medical records from July 2016 to the present.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Furnish to the Veteran a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining matters on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records. 

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file; arrange to obtain from the VA examiner who conducted the October 2015 Neck (Cervical Spine) Conditions Disability Benefits Questionnaire examination an addendum opinion regarding the etiology of the Veteran's neck disability.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate physician based on claims file review.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion should include discussion of the Veteran's documented medical history and assertions.

The examiner is directed to explicitly comment on the Veteran's lay assertions from a January 2011 hearing transcript regarding the onset and continuity of symptoms in service that have continued since.  Specifically, the examiner must comment on the following statements:

(a) that he felt a "click" or "pop, like a fingernail pop" in his neck while running drills in the military and was treated at a hospital with ointment, given light duty for a day or two, and told not to run.  

(b) that he stated that he had neck problems a few more times while in service and neck pain since 1977 or 1978, with varying levels of pain ever since.  

(c)  that he had noted his private physician, Dr. J.D. had told him that "by the condition of [his] neck, it had been a long-term problem," prior to his 2008 surgery.

The examiner should provide an opinion as to whether there is a relation between the Veteran's assertions from his January 2011 hearing and the etiology of his neck disability.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




